Citation Nr: 0318832	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a comminuted fracture of the right 
distal tibia and fibula with retained screws.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1954 to May 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which granted 
service connection for postoperative simple comminuted 
fracture of the right distal tibia and fibula with retained 
screws, rated noncompensable; and denied service connection 
for arthroplasty of the right knee due to osteoarthritis.  

By a December 2002 rating decision, the RO granted service 
connection for post-traumatic arthritis of the right knee, 
rated 10 percent disabling.  Thus, the issue of service 
connection for arthroplasty of the right knee due to 
osteoarthritis has been resolved and is not now before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  In the same decision, the RO increased the evaluation 
of the veteran's postoperative residuals of a comminuted 
fracture of the right distal tibia and fibula from zero to 10 
percent disabling.  That claim remains in controversy, as 
less than the maximum available benefit was awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


REMAND

In a VA Form 9 received in June 2002, the veteran expressed 
his desire to attend a hearing before a Veterans Law Judge at 
the RO.  Later in the same month he requested a personal 
hearing before a hearing officer at the RO in lieu of a 
hearing before a Veterans Law Judge.  The veteran appeared 
for a personal hearing before a hearing officer at the RO in 
August 2002, a transcript of which is of record.  However, in 
a VA Form 9 received in October 2002, the veteran reiterated 
his desire to attend a hearing before a Veterans Law Judge at 
the RO (i.e., Travel Board hearing).  There is no 
documentation in the claims file indicating that a Travel 
Board hearing was scheduled for the veteran, and the record 
does not show that he has withdrawn his October 2002 request 
for such a hearing.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, a videoconference hearing 
before a Veterans Law Judge).

The claim should then be processed in accordance with 
standard procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board must 
be handled in an expeditious manner.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




